DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 31, 32, 34-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060).
Regarding claims 21, 22 and 24, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
planning a first navigation path based on a first data set of images of a branched luminal network, the first navigation path defining a route through the branched luminal network to a target ([0027] – volume of data is acquired on the cardiac CT scanner 118, 460 – retrieving procedure planning image of a volume of cardiac image data [0043], the cardiac image data including the significant branches of the vessel [0024]); 
displaying the route of the first navigation path for navigation of the target (470 – viewing procedure planning image [0043]); 
receiving a second data set of CT images of the branched luminal network, the second CT data set of images including a marker proximate the target (490 – identifying landmark (marker) of probed vessel [0043]); 

planning a second navigation path to the target based on the three-dimensional model, the second navigation path defining a second route through the branched luminal network to the target; 
displaying the second route to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 
registering fluoroscopic data of tissue proximate the marker to at least one of the first data set of CT images or the second data set of CT images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image);
displaying the composite image as a medical instrument to tissue proximate the target using the composite fluoroscopic image (real time navigation [0023];[0043])
and wherein the composite fluoroscopic image further includes a representation of the second route through the branched luminal network from the second data set of CT images 
Okerlund et al fail to explicitly disclose creating a composite fluoroscopic image including: a representation of the branched luminal network derived from the second data set of CT images.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); and a representation of the branched luminal network derived from the CT images (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al as it would provide optimized visualization for surgical navigation (Ruijters et al – abstract).  Examiner notes Ruijters et al is relied upon to disclose creating a composite fluoroscopic image including: “a representation of the branched luminal network derived from the second data set of CT images.”  For purposes of compact prosecution and to provide further evidence for the modification of the references, Examiner has also included the limitations of the created 
Regarding claim 23, Okerlund et al disclose wherein displaying the route of the first navigation path for a first navigation to the target by following the route includes displaying the route of the first navigation path for a first navigation to the target by following the route and for placement of a plurality of markers in tissue proximate the target (geometric markers, [0031]; claim 3).
Regarding claim 25, Okerlund et al disclose displaying a representation of the second data set of CT images; and displaying fluoroscopic data (displaying the images of the flowchart of fig.4 [0043]).
	Regarding claim 26, Okerlund et al disclose receiving a selection of at least a portion of the second data set of CT images or the fluoroscopic images; and combining the selection with at least one of the second data set of CT images or the fluoroscopic data into the composite fluoroscopic image (combined into one database [0018], alternatively, 3D image combined with 3D fluoroscopy image [0043]).
	Regarding claim 27, Okerlund et al disclose wherein the composite fluoroscopic image includes a fused image of at least a portion of the second data set of CT images with the fluoroscopic data (3D image projected onto and combined with, 3D fluoroscopy image).
	Regarding claim 28, Okerlund et al disclose the fluoroscopic data includes image data of a medical instrument positioned relative to tissue proximate the target and the method further comprises: determining whether the medical instrument is correctly positioned relative to the target based on an analysis of the composite fluoroscopic image (current catheter position 
Regarding claim 31, Okerlund et al disclose wherein the fluoroscopic data is at least one a fluoroscopic image of tissue proximate the marker ([0033]).
Regarding claim 32, Okerlund et al disclose wherein registering captured fluoroscopic data of tissue proximate the marker to the second data set of CT images includes registering the fluoroscopic data to the data set of CT images based on a position and orientation of the marker ([0033]).
Regarding claim 34, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network, the CT data set of images including a marker proximate the target ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
generating a three-dimensional model of the branched luminal network based on the data set of CT images (image data segmented and processed for 3D model creation [0044]); 
planning a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 

creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image).
Okerlund et al fail to explicitly disclose creating a composite fluoroscopic image including: a representation of the branched luminal network derived from the second data set of CT images.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); and a representation of the branched luminal network derived from the CT images (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al as it would provide 
Regarding claim 35, Okerlund et al disclose wherein registering fluoroscopic data of tissue proximate the marker to the data set of CT images includes registering the fluoroscopic data to the data set of CT images based on a position and orientation of the marker ([0033]).
	Regarding claim 36, Okerlund et al disclose wherein the marker includes a plurality of markers (different anatomical landmarks, geometric markers, [0031]; claim 3).
	Regarding claim 37, Okerlund et al disclose wherein the marker includes a portion of a medical tool positioned proximate the target (catheter inserted into the coronary sinus and then a landmark [0043]).
Regarding claim 39, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 

planning a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route for navigation of a medical tool to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images based on a position and orientation of the medical tool within the fluoroscopic images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image);
the medical tool ([0043] - current catheter location); and
the route defined by the navigation path ([0043] - real-time navigation through the vessel, projection onto and combined with 3D fluoroscopy).

However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); a representation of the branched luminal network derived from the CT images (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image); the medical tool (abstract - object inserted into a patient).  Examiner notes Ruijters et al is relied upon to disclose creating a composite fluoroscopic image including: “a representation of the branched luminal network derived from the second data set of CT images.”  For purposes of compact prosecution and to provide further evidence for the modification of the references, Examiner has also included the limitations of the created composite fluoroscopic image which are also disclosed in Ruijters et al but not relied upon as they are disclosed by the primary reference of Okerlund et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al as it would provide optimized visualization for surgical navigation (Ruijters et al – abstract).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060) as applied to claim 21 above, and further in view of Ramamurthy et al (2009/0137952).
Regarding claim 30, Okerlund et al as modified by Ruijters et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the fluoroscopic data is real-time fluoroscopic video of tissue proximate the marker.
However, Ramamurthy et al teach in the same medical field of endeavor, wherein the fluoroscopic data is real-time fluoroscopic video of tissue proximate the marker ([0224]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the real-time fluoroscopy image of Okerlund et al as modified by Ruijters et al with real-time fluoroscopic video as it would provide three-dimensional renderings on a two-dimensional display as set forth in Ramamurthy et al.
Claim 29, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060) as applied to claims 21, 34 and 39 above, and further in view of Spahn (2011/0038458).
Regarding claims 29, 38 and 40, Okerlund et al as modified by Ruijters et al disclose the invention as claimed and discussed above, but fail to explicitly disclose acquiring a second fluoroscopic data set and determining a three-dimensional position from said data set; and registering a series of fluoroscopic images to the data set of CT images.
However, Spahn teaches in the same medical field of endeavor, acquiring a second fluoroscopic data set of tissue proximate the marker (wire, catheter, coil) from an imaging device ([0031]-[0034]); and determining whether a three-dimensional position of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and CT image data of Okerlund et al as modified by Ruijters et al with a second fluoroscopic data set and determining whether a three-dimensional position of the medical instrument is correct and registering the data as it would provide improved visibility of catheter in all available images as set forth in Spahn.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Ruijters et al (CN 101410060) as applied to claim 21 above, and further in view of Homan et al (WO 2007/113703).
Regarding claim 33, Okerlund et al as modified by Ruijters et al disclose the invention as claimed and discussed above, but fail to explicitly disclose identifying a slice and registering based on the identified slice.
However, Homan et al teach in the same medical field of endeavor, identifying a slice of the second data set of CT images having a marker position and orientation corresponding to a marker position and orientation within the fluoroscopic data (p.14, ll.18-27); and registering the fluoroscopic data to the second data set of CT images based on the identified slice (p.5, ll.5-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and registration of Okerlund et al as modified by Ruijters et al with identifying a slice and registering based on the identified slice as it would provide a roadmap to provide optimized navigation as set forth in Homan et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states the prior art fail to disclose the amended limitations of independent claim 21.
Examiner’s position is Okerlund et al disclose receiving a data set of CT images of the branched luminal network ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image).
Okerlund et al fail to explicitly disclose creating a composite fluoroscopic image including: a representation of the branched luminal network derived from the second data set of CT images.
Examiner recognizes Spahn fail to disclose the amended limitation of the composite fluoroscopic image including a representation of the branched luminal network derived from 
Independent claims 34 and 39 includes features similar to the above- recited features of amended claim 21 and are not patentable for at least reasons similar to the reasons that amended independent claims 21 is not patentable.  Similarly, claims 22-33, 35-38 and 40 depend from amended independent claims 21, 34 and 39 and are not patentable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793